ON MOTION FOR REHEARING
PER CURIAM.
We grant appellee’s motion for rehearing, in part, by certifying the following questions to the supreme court:
*1208WHETHER REASONABLE ATTORNEY FEES MAY BE RECOVERED UNDER SECTION 768.56, FLORIDA STATUTES, WHERE A PROFESSIONAL ASSOCIATION IS THE PREVAILING PARTY. IF THE ANSWER TO THIS QUESTION IS IN THE AFFIRMATIVE, THEN DOES SECTION 768.56 AUTHORIZE THE AWARD OF ATTORNEY FEES WHERE THE ALLEGED NEGLIGENCE IS BY AN EMPLOYEE OTHER THAN A HEALTH CARE PROVIDER ENUMERATED IN THE STATUTE.
In all other respects, the motion for rehearing is denied.
ANSTEAD, DELL and STONE, JJ„ concur.